Undercofler, Justice.
Vivian D. Bosson brought an action for habeas corpus in Jones County for custody of her four children held by their father under an order of the Juvenile Court of Henry County alleged to be void for failure to recite the necessary jurisdictional facts and alleging a change in circumstances under which the father is not entitled to custody and prayed that custody of the children be awarded to the proper custodian. The court declared the said order void for the reason alleged and transferred the question of custody to the Juvenile Court of Henry County. The record shows the parties obtained a divorce in 1963 in Jones County and custody of the children was given to the mother. Thereafter on petition of the solicitor general, the Juvenile Court of Henry County vested custody of the children in the Department of Family and Children Services. Later this order was changed by an order awarding custody to the mother under the supervision of said department. Finally, the custody of the children was awarded to the father and they are presently residing with him in Jones County. The appellant contends in her enumeration of errors that the court erred in referring the question of custody to the Juvenile Court of Henry County. Held:
In a habeas corpus action for custody of children the superior court is not authorized to transfer the case to a juvenile court of another county for investigation and determination. Code Ann. § 24-2409 (2).

Judgment reversed.


All the Justices concur.